DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Application Status and Election
Applicants’ amendments filed September 13, 2022 cancelling claims 5 and 10, and amending claims 2, 6-7 and 12 is acknowledged.  Accordingly, claims 1-4, 6-9, 11-13 and 23-25 are pending and under examination.  Species Yarrowia and Kluyveromyces lactis as the nonconventional yeast species and guide RNA targeting Ura3-1 (SEQ ID NO: 26) as the guide RNA species are also under examination. 

Any rejection or objection not reiterated herein has been overcome by amendment. Applicant' s amendments and arguments have been thoroughly reviewed, but are not persuasive to place the claims in condition for allowance for the reasons that follow.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6-9, 11-12 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., PNAS (2015), 112(11):3570-3575; published March 2, 2015) in view of Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015), Acker (Acker et al., Nucleic Acid Research (2008), 36(18):5832-5844) and Mefferd (Mefferd et al., RNA (2105) 21:1683–1689; published July 17, 2015).  This is a modified rejection necessitated by cancellation of claim 5 and amendments to claims 2 and 6-7.

Claims 1, 6-7, and 23 recite embodiments for the promoter – spacer – guide RNA comprised within the recombinant DNA.  As described below a recombinant DNA construct taught by Xie is applied to each of the embodiments.  A cropped and annotated version of Figure 1C taken from Xie is provided to help demonstrate how the recombinant DNA construct is applied to each of the three embodiments.

Claim 1 recites “a tRNA promoter”.  According to the specification a tRNA promoter can be any “DNA fragment encoding a tRNA or a fragment thereof, that has promoter activity in a cell” (page 26, lines 33-34).


    PNG
    media_image1.png
    357
    721
    media_image1.png
    Greyscale
Regarding claim 1, Xie teaches a recombinant DNA construct containing a sequence encoding a tRNA, which contains the A-box and B-box transcription factor binding sites for Pol III transcription factors (i.e. a tRNA promoter), linked to a sequence encoding a single gRNA (i.e. guide RNA) (Figure 1B-1C).  The construct in Xie does not include a ribozyme sequence (Figure 1B-C).  

Xie also teaches the tRNA-gRNA are transcribed together and processed into a tRNA and a guide RNA by RNAse P and RNase Z (Figures 1C and 2).  Xie teaches the guide RNAs interact with Cas9 and guide Cas9 to a genomic target sequence (Figure 1C).  Xie also teaches in eukaryotes, tRNA transcript precursors are cleaved by RNAse P and RNAse Z to remove 5’ and 3’ extra sequences, regardless of what the 5’ and 3’ extra sequences are (page 3571, ¶1).  Xie also teaches tRNA is occasionally found in polycistronic transcription units in eukaryotes to produce different small RNAs (page 3571, ¶1).   Xie teaches tRNA genes have internal promoter elements (A-box and B-box) that recruit RNA polymerase III so they can act as a transcription enhancer (page 3571, ¶1).  Finally, Xie teaches the polycistronic tRNA-sgRNA constructs are expressed in rice and can successfully edit specific targets in the rice genome.  Xie teaches tRNA processing is universal in all organisms so the technology can be applied to other organisms for Cas9-editing (page 3574, ¶5).
Xie does not teach the Cas9-sgRNA complex capable of cleaving a target site sequence in the genome of a non-conventional yeast.
However, Horwitz teaches three single guide RNAs that are targeted to sequences in K. lactis (i.e. a non-conventional yeast) (Table 2).  Horwitz teaches Cas9-guide RNA complexes are functional in K. lactis (page 93, ¶ 2; Fig 3D-E).
Furthermore, Acker teaches in Y. lipolytica (i.e. a non-conventional yeast), 5s rRNA genes are located 3’ of tRNA genes, which together are transcribed as a dicistronic transcript (Abstract; Table 2).  Acker teaches one of the tRNA-5s rRNA dicistronic genes includes a tRNA-lys gene (Table 2).  Acker also teaches a dicistronic gene comprising tRNA-Try and a noncoding RNA RUF70 (Figure 2).  Acker teaches the tRNA-5s rRNA transcripts and tRNA-RUF70 transcripts are processed in vivo into individual tRNAs, 5s rRNA and RUF70 ncRNA (page 5840, ¶2; Figure 3D).  Acker teaches the dicistronic tRNA-5sRNAs genes have A-boxes and B-boxes that are recognized by S. cerevisiae machinery (page 5840, ¶2).  Acker teaches the RNAse Z gene required for tRNA 3’ processing (Trz1) is well conserved between S. cerevisiae and Y. lipolytica (page 5840, paragraph 2).  Acker also teaches that dicistronic tRNA genes are found and processed in another yeast, S. pombe (page 5840, ¶4).  Finally, Acker teaches RNAse Z from the plant A. thaliana and the yeast S. cerevisiae are able to process a polycistronic RNA from an archaea species that initiates from a tRNA-like sequence (page 5842, ¶2).
	Additionally, Mefferd teaches small viral or human tRNA promoters can express tRNA-sgRNA fusion transcripts that are processed correctly by tRNAse Z in human 293T cells (Abstract, Figure 1).  Mefferd also teaches viral miRNA hairpins fused to the 3’ end of human tRNAs are processed correctly in vivo by endogenous RNAse Z (page 1684, ¶3).
It would have been obvious to make the recombinant DNA construct of a tRNA operably linked to a guide RNA taught by Xie with a guide that targets a genomic sequence of a non-conventional yeast taught by Horwitz because it would have amounted to a simple substitution of one known guide target sequence for another by known means.  One would have a reasonable expectation that a tRNA could drive expression of a guide RNA in a nonconventional yeast since both Acker and Xie teach eukaryotic tRNAs have internal transcription factor binding sites.  One would also have a reasonable expectation that a tRNA-guide RNA fusion would be processed correctly in a non-conventional yeast because Acker teaches the tRNA processing machinery in Eukaryotes is well conserved.  For instance, Mefferd shows viral tRNAs fused to guide RNAs are processed correctly in humans.  Furthermore, two different yeast S. pombe and Y. lipolytica have polycistronic tRNAs that are processed correctly in vivo by RNAse Z.  Also, RNAse Z from humans, plants, and yeast had been shown to process polycistronic tRNA-ncRNA genes in vivo.  Finally, one would also have a reasonable expectation that a sgRNA could bind Cas9 and target a genomic sequence in a nonconventional yeast because Horwitz teaches CRISPR/Cas9 technology can be used to edit genomes in non-conventional yeast.   

Regarding claim 2, both Xie and Mefferd teach a DNA construct encoding tRNAs operably linked to the polynucleotide encoding the guide RNA (Xie, Figure 1C; Mefferd, page 1684, ¶4, and Figure 1).  Xie teaches the tRNA comprises promoter elements (page 3571, ¶1)

Regarding claim 3, Mefferd teaches the guide RNA operably linked to tRNA-his (Figure 1B; page 1684, ¶4).  It would have been obvious to replace the tRNA-Gly taught by Xie with the tRNA-His taught by Mefferd as it would have amounted to the substitution of one known tRNA for another by known means to yield predictable results.  One would have had a reasonable expectation of success because both Xie and Mefferd teach that RNAse Z recognizes all precursor tRNAs and cleaves extra 3’ sequences (i.e. the single guide RNAs) from the tRNAs.

Regarding claim 4, Xie teaches the structure of tRNAs with the cleavage sites for RNAse P and RNAse Z (Figure 1A).  The tRNA-guide RNA fusion in Xie comprises the 5’ leader, stem (corresponding to the S-domain), D-loop (i.e. D-domain), anticodon-loop (corresponding to the A-domain), variable loop (corresponding to the V-domain), and TC-loop (corresponding to the T-domain).  Xie teaches the guide RNA targeting sequence begins directly after the acceptor domain (i.e. the 3’ end of the S-domain) (Figure 1A).  Xie also teaches previous studies have shown that only the acceptor stem, D-loop and T-loop are needed for RNAse P and RNAse Z cleavage (page 3571, ¶1).
Mefferd also teaches the structure of the tRNA and uses a tRNA promoter consisting of the entire tRNA without the 5’ leader sequence (Figure 1A).  Mefferd also teaches the need for smaller promoters for the expression of guide RNAs (page 1684, ¶2).  
It would have been obvious to use a tRNA promoter composed of the entire tRNA except the 5’ leader sequence (i.e. S-, D-, A-, V-, and T- domains) taught by Mefferd in place of the entire tRNA taught by Xie because it would have amounted to a simple substitution of one known tRNA fragment for another by known means to yield predictable results.  Mefferd teaches the 5’ leader sequence is not needed for guide RNA processing, while Xie teaches only the S-, D- and T- domains are needed for tRNA processing in vivo.  Thus, one of ordinary skill in the art would have a reasonable expectation of a success that such a tRNA promoter would be appropriately transcribed and processed from the recombinant vector of Xie.  One would have been motivated to remove the 5’ leader sequence from the tRNA-guide RNA fusion in order to reduce the size of the promoter.  

Regarding claim 6, the specification does not have a special meaning for “spacer sequence”.  Thus “spacer sequence” is interpreted to mean any nucleotide sequence of any length greater than zero.  Additionally, the open language of the polynucleotide phrase “wherein the spacer sequence is a DNA sequence encoding a polynucleotide selected form the group consisting of a polynucleotide comprising a S-, D-, A-, V-, and T- domains of a tRNA . . .” (emphasis added) indicates that the spacer can include additional nucleotides than just the S-, D-, A-, V-, and T- domains of a tRNA.  

    PNG
    media_image2.png
    356
    722
    media_image2.png
    Greyscale
The teachings of Xie are recited above for claim 1.  The recombinant DNA construct in Xie comprises a first tRNA (i.e. a tRNA promoter) linked to gRNA1 and a second tRNA (together constituting a spacer sequence) linked to a guide RNA (Figure 1C).   The spacer in Xie comprises a polynucleotide comprising all the domains of a tRNA, including the S-,  D-, A-, V-, and T- domains (Figures 1A and 1C).    

The obviousness of using a guide RNA targeting the genome of a nonconventional yeast as taught by Horwitz is detailed above and applied as in claim 1.  Furthermore, one would have a reasonable expectation that the second guide RNA would be cleaved from the first guide RNA and second tRNA (i.e. the spacer) in a nonconventional yeast because Xie teaches in eukaryotes, tRNA precursors are cleaved to remove 5’ and 3’ extra sequences, regardless of what the 5’ and 3’ extra sequences are (page 3571, ¶ 1).  In this case the “3’ extra sequence” is the second guide RNA of Xie.  Acker further supports that the guide RNA will be cleaved off of the “spacer” tRNA in a non-conventional yeast when it teaches two different non-coding RNAs are cleaved off of the 3’ end of tRNAs in Y. lipolytica.  Therefore the “extra sequence” does not have to be a specific RNA sequence.

23.	 Regarding claim 7, Xie teaches the sgRNA-tRNA “spacer” is fused to the second sgRNA upon transcription (i.e. a fusion molecule) (Figure 1C).  Xie also teaches the second sgRNA is cleaved from the sgRNA-tRNA spacer by RNAse Z (Figure 1C, purple scissors).

Regarding claims 8 and 9, Horwitz also teaches Kluyveromyces lactis (i.e. a non-conventional yeast) expressing a recombinant DNA with a guide RNA expressed from the SNR52 Pol III promoter (Abstract; page 94, paragraphs 2-4).  
It would have been obvious to introduce the construct containing a DNA sequence encoding a tRNA operably linked to the guide RNA taught in Xie, with a guide RNA targeting sequence taught by Horwitz into the non-conventional yeast K. lactis taught by Horwitz as it would have amounted to the combination of known elements by known means to yield predictable results.  Horwitz demonstrates that Cas9-guide RNAs can be expressed from a Pol III promoter and cleave genomic targets in non-conventional yeast to mediate donor DNA insertion.  Also, as explained above for claim 1, tRNA processing by RNAse Z is well conserved in eukaryotes and several yeast species have polycistronic tRNA genes.  Thus, one skilled in the art would have a reasonable expectation of success that a tRNA linked guide RNA would be correctly processed and be useful for gene editing in yeast.  

Regarding claim 11, Xie teaches the tRNA-guide RNA fusions are expressed from a vector (i.e. an expression vector) (page 3575, ¶3), and Horwitz teaches the SNR52 promoter-driven guide RNAs expressed from a plasmid (page 94, ¶4).  

Regarding claim 12, Xie teaches the plasmid containing the tRNA-guide RNA fusions also contain the sequence encoding Cas9 (page 5375, paragraph 3).   


    PNG
    media_image3.png
    361
    736
    media_image3.png
    Greyscale
Regarding claims 23 and 25, Xie teaches a recombinant DNA construct comprising the Pol III promoter linked to a tRNA (a spacer sequence), which is linked to a single guide RNA (Figure 1A).  The obviousness of using a guide RNA sequence targeting a genome sequence in a nonconventional yeast taught in Horwitz is described above for claim 1.  


Claim 24 recites “wherein the spacer sequence is a DNA sequence encoding a polynucleotide selected form the group consisting of a polynucleotide comprising a S-, D-, A-, V-, and T- domains of a tRNA . . .”  The open language “comprising” indicates that the spacer can include additional nucleotides than just the S-, D-, A-, V-, and T- domains of a tRNA.  Xie teaches the sequence between the Pol III promoter and the sequence encoding the guide RNA is a sequence encoding a tRNA consisting of a 5’ leader, stem (corresponding to the S-domain), D-loop (i.e. D-domain), anticodon-loop (corresponding to the A-domain), variable loop (corresponding to the V-domain), and TpsiC-loop (corresponding to the T-domain) (Figures 1A and 1C).  Thus, the spacer polynucleotide in Xie comprises the S-, D-, A-, V-, and T- domains.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., PNAS (2015), 112(11):3570-3575; published March 2, 2015), Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015), Acker (Acker et al., Nucleic Acid Research (2008), 36(18):5832-5844) and Mefferd (Mefferd et al., RNA (2105) 21:1683–1689; published July 17, 2015) as applied to claims 1 and 11, in further view of Ghorbal (Ghorbal et al., Nature Biotechnology (2014), 32(8):819-821).  

The teachings of Xie, Horwitz, Acker and Mefferd are recited above and applied as for claims 1 and 11.   Horwitz also teaches the yeast S. cerevisiae favors repairing double stranded breaks by homologous recombination (page 88, paragraph 2).  Horwitz also teaches disrupting the YKU80 to promote homologous recombination over non-homologous end joining in K. lactis (page 93, paragraph 2). 
Neither Xie, Horwitz, nor Mefferd teach the expression vector containing the recombinant DNA construct with the coding sequence for the guide RNA also containing at least one nucleotide of a polynucleotide modification template or donor DNA.
However, Ghorbal teaches a vector that contains an expression cassette for an sgRNA (i.e. a guide RNA) and a donor DNA (Figure 1A).
It would have been obvious to one skilled in the art to include a donor DNA sequence of Ghorbal in the vector containing the tRNA promoter linked to the guide RNA taught in Xie because it would have amounted to the simple combination of known DNA elements by known means to yield predictable results.  Horwitz teaches homologous recombination is possible in non-conventional yeast.  Thus, one would have been motivated to include a donor DNA in the vector in order to integrate a desired polynucleotide of interest in the genome of a non-conventional yeast.  


Claims 1-4, 6-9, 11-13 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Xie (Xie et al., PNAS (2015), 112(11):3570-3575; published March 2, 2015), Horwitz (Horwitz et al., Cell Systems (2015), 1:88-96 and Supplementary material; published March 12, 2015), Acker (Acker et al., Nucleic Acid Research (2008), 36(18):5832-5844), Mefferd (Mefferd et al., RNA (2105) 21:1683–1689; published July 17, 2015) and Ghorbal (Ghorbal et al., Nature Biotechnology (2014), 32(8):819-821) as applied to claims 1-13 and 23-25 above, in further view of GenBank (GenBank: AJ306421.1, Yarrowia lipolytica ura3 gene for orotidine-5'-phosphate decarboxylase, published April 15, 2005, https://www.ncbi.nlm.nih.gov/nuccore/13160443 [retrieved March 11, 2022]).  This rejection is directed to the elected guide RNA.  

In Applicant’s response dated January 25, 2022, Applicants elected a guide RNA with SEQ ID NO 26.  However, the specification indicates that SEQ ID NO 26 is a target within the Yarrowia genome (page 72, line 22).  Therefore, the elected guide RNA is interpreted to be a guide with a targeting sequence that would target, SEQ ID NO 26 (cgctcgagtgctcaagctcgtgg).
Regarding claims 1 and 23, Horwitz teaches using expression plasmids containing a Ura3 marker to allow the recovery of transformants (page 89, paragraph 2).  Horwitz also teaches “target specificity in the CRISPR-Cas system is conferred by easily programmable RNA components and can be redirected by expressing a short guide RNA (gRNA) that is complementary to the site in the genome being targeted.” (page 88, paragraph 1).  Horwitz also teaches “Potential Cas9p targets are canonically described by the sequence N(20)NGG. The NGG sequence is referred to as a protospacer adjacent motif (PAM) sequence, and the 8 bp of DNA preceding the PAM sequence are especially important for enforcing speciﬁcity” (page 94, paragraph 3).
Neither Xie, Mefferd, Acker, Horwitz or Ghorbal teach a guide RNA with a targeting sequence of SEQ ID NO 26.
However, GenBank teaches the nucleotide sequence of Y. Lipolytica Ura3 gene.  Genbank teaches the Ura3 gene contains SEQ ID NO 26 (nucleotides 1242-1264).
It would have been obvious to use a guide RNA that targets a sequence corresponding to SEQ ID NO 26 in the DNA constructs of Xie to target a genomic sequence in a non-conventional yeast taught by Horwitz because it would have amounted to a simple substitution of one known targeting sequence for another by known means to yield predictable results.  One would have a reasonable expectation of success of using a guide RNA that is specific for the genomic target of SEQ ID NO 26 because Horwitz teaches target specificity in the CRISPR-Cas system can be redirected by using a guide RNA that is complementary to the site in the genome being targeted.  One would also have a reasonable expectation of success that SEQ ID NO 26 would be cleaved by Cas9 because SEQ ID NO 26 is in accordance with the rules of Cas9 cleavage as taught by Horwitz, namely the sequence is 20 nucleotides followed by NGG (i.e. tgg).  Horwitz also teaches that Ura3 is used as a marker in expression plasmids to select for transformants during the genetic manipulation of yeast.  Thus, one skilled in the art would be motivated to use a guide RNA with SEQ ID NO 26 to target and mutate the endogenous Ura3 genomic locus in order to take advantage of the established markers in yeast expression vectors.  

Regarding the claims that depend from claims 1 and 23, the teachings of Xie, Mefferd, Acker, Horwitz and/or Ghorbal are recited above.  The obviousness of using a guide RNA that targets SEQ ID NO 26 is as applied above for claims 1 and 23.


Response to Arguments
Applicants first summarize the rejection under 35 USC 103 (Remarks, page 9).  Applicants then argue that Xie uses the U3 Pol III promoter in the constructs comprising a tRNA-gRNA fusions (page 10, ¶1).  This argument has been fully considered but it is not persuasive.  First, this argument is only applicable to claims 1-4, 6-9, and 11-13, because claims 23-25 only require “a promoter” linked to the spacer and a gRNA fusion.  Claims 23-25 fully encompass Xie’s construct with the U3 promoter interpreted as “a promoter”.  Second, all the claims use the open transition term “comprising” for the recombinant DNA.  Thus the inclusion of a U3 or other Pol III promoter is not excluded from the claims.   All of the elements of the claimed recombinant DNA are encompassed by Xie’s constructs except the inclusion of a gRNA that specifically targets a DNA sequence in a non-conventional yeast.  Because it was well known in the art by 2015 how to design a guide RNA for any genomic DNA sequence as evidenced by Xie, Acker, Horwitz, Mefferd and Ghorbal, it would have been obvious to use Xie’s construct in nonconventional yeast.  

Applicants argue that Examiner’s labeling of Xie’s tRNA as a promoter above is incorrect because Xie only teaches a tRNA fragment and does not suggest using the tRNA as a promoter (page 10, ¶1-2).  These arguments have been fully considered but are not persuasive.  The specification and claims 2 and 4 make clear that a “tRNA promoter” can be any DNA sequence encoding a tRNA sequence or fragment there of (page 26, lines 33-34).  In fact, claim 4 only requires the “tRNA promoter” to comprise a S-, D-, A-, V-, and T- domains of a tRNA.  Thus, the structure of Xie’s DNA construct and the claimed recombinant DNA are virtually identical, only differing in the spacer sequence.  Applicants provide no evidence for their position, and that position is directly contradicted by art published before the EFD.  For example, Dieci teaches that “Transcription of all tRNA genes requires a box A-box B internal promoter (also called type II promoter) and can be modulated by upstream sequence motifs (most frequently including a TATA element).”  (Deici et al., Trends in Genetics (2007), 23(12): 614-622; Box 2).  Thus, Deici supports the examiner’s finding that the internal promoter elements are the driving sequence for transcription of the tRNA genes, thereby rebutting Applicant’s arguments to the contrary.  Xie supports this finding by expressly teaching that the DNA encoding the tRNA has internal promoter elements.  Finally, Mefferd only uses the tRNA structure for tRNA-driven transcription as there is no teaching of including a second Pol III promoter.  Thus, a skilled artisan with knowledge of tRNA gene structure would recognize Xie’s construct as containing tRNA promoter elements.   

Applicants argue that Xie’s teaching of tRNAs having “internal promoter elements that would work as a transcriptional enhancer for Pol III” is not the same as suggesting to use tRNAs as promoters (page 10, ¶3 through page 11, ¶1).  This argument has been fully considered but is not persuasive.  First, as indicated in the paragraph above, tRNA gene structure was already well known in the art.  Additionally, Xie expressly teaches the tRNA as having “promoter elements”.    Furthermore, because Mefferd does not include a second Pol III promoter, Mefferd teaches effective gRNA expression with only the tRNA promoter elements.  It is noted that the claims are not limited to full-length tRNA promoters or require specific upstream tRNA promoter elements.  Thus, the understanding of tRNA structure in the art, combined with Xie’s and Mefferd’s teachings of using tRNA’s inherent promoter function to drive tRNA-gRNA expression, would have given the skilled artisan a reasonable expectation of success of using the inherent promoter activity of tRNAs to drive tRNA-gRNA expression in nonconventional yeast.


Conclusion
No claims are allowable.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/
Examiner, Art Unit 1636                                                                                                                                                                                          

/Lora E Barnhart Driscoll/Primary Examiner, Technology Center 1600